Title: From George Washington to Henry Laurens, 17 March 1778
From: Washington, George
To: Laurens, Henry



Sir
Head Quartrs Valley Forge, 17th March 1778

On saturday I had the Honor to receive your favor of the 10th with the Resolutions alluded to.
Inclosed I take the liberty to transmit an Extract of a Letter just received from Genl Parsons. This, as well as the Letter which I inclosed you yesterday from Governor Clinton, will shew the confusion in the management of affairs on the North River. I informed Congress then, that I had sent General Mcdougal to take the Chief command there comprehending the Forts, which appeared to me the only effectual means for curing all disorders & promoting the Public Service. To remove all impediments, it were to be wished that Congress would invest him with every necessary power for carrying into execution the objects of his command; and it might be well, if they were to extend to any future commanding Officer, as it would prevent those difficulties, which have heretofore arisen from their having been considered as merely personal.
I am more and more in sentiment with Governor Clinton, on the propriety and absolute necessity of drawing the Troops from the northward to reinforce and carry on the Works in the Highlands. From the information I have from Colo. Radiere, who has just come from thence, I find that the intended defences are far less advanced than I had any idea of. According to him little or nothing is yet done, tho’ I have repeatedly and constantly urged the prosecution of them with all possible industry. The inclosed Copies of my Letters to Genl Putnam will shew, that I have uniformly pressed the closest attention to the business,

tho’ it might be inferred from Genl Parson’s Letter, that there had been some inconsistency in my orders. There remains but a little time to do a great deal in, and I fear that no exertions now will be sufficient to place things in that Quarter, on the secure and respectable footing we could wish. However we should do the most we can, & if the works cannot be as compl[e]at as they ought, the Troops will be there, and a reliance must be had in their bravery to repel any attempt that may be formed against them. I have the Honor to be With great respect Sir, Your most Obet hum. Servt

Go: Washington

